Citation Nr: 0403570	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-01 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to June 13, 1997 
for a compensable evaluation for residuals of fracture of the 
right tibia and fibula.

2.  Entitlement to an effective date prior to June 13, 1997 
for a compensable evaluation for residuals of left elbow 
injury.

3.  Entitlement to an increased evaluation for service-
connected residuals of fracture of the right tibia and 
fibula, currently assigned a 10 percent evaluation.

4.  Entitlement to an increased evaluation for service-
connected residuals of left elbow injury, currently assigned 
a 10 percent evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active military service from November 1975 to 
November 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  


Furthermore, while increased ratings were granted by the RO 
in a rating action in January 1999, the fact remains that 
even higher ratings can be assigned; hence, the grant of less 
than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matters of a higher ratings for residuals 
of the right tibia and fibula and residuals of a left elbow 
injury still remain in appellate status.

The veteran and his representative have raised the issue of 
clear and unmistakable error in the November 1981 and March 
1985 rating decisions.  Also in a May 2001 statement the 
veteran apparently raised an issue regarding a back 
disability.  These matters are referred to the RO for 
appropriate action, inasmuch as they have not been developed 
for appellate review.




FINDINGS OF FACT

1.  In November 1981, service connection was granted for 
residuals of fracture of the right tibia and fibula and 
residuals of a left elbow injury and noncompensable 
evaluations were assigned respectively.  A 10 percent rating 
was assigned for multiple noncompensable disabilities under 
38 C.F.R. § 3.324.

2.  In March 1985 the RO discontinued the payment of VA 
disability compensation benefits effective July 1, 1985, 
based on VA examination report which showed the veteran's 
service connected disabilities were not shown to present any 
problems relating to his employment.

3.  On July 15, 1986, the RO received the veteran's claim 
requesting increased ratings.

4.  In August 1986 the RO requested from the veteran evidence 
of an increase in the service-connected disabilities.

5.  On June 13, 1997 the veteran submitted an application for 
increased benefits.

6.  It was not factually ascertainable for the one-year 
period prior to June 13, 1997 that an increase in the 
severity of the veteran's service connected right 
tibia/fibula and left elbow had occurred.


CONCLUSIONS OF LAW


1.  An effective date prior to June 13, 1997, for the award 
of a compensable evaluation for residuals of a fracture of 
the right tibia and fibula is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.400 (2003).

2.  An effective date prior to June 13, 1997, for the award 
of a compensable evaluation for residuals of a left elbow 
injury is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2003).  In a letter dated in August 2001, the RO 
informed the veteran and his representative of what 
information and evidence the VA still needed from the 
veteran; what the VA would do to help with his claims; and 
when and where he should send the information or evidence.  
In addition, the letter informed the veteran that the VA 
would make reasonable efforts to help him obtain medical 
records necessary to support his claims, if he signed forms 
authorizing the VA to request them from the person or agency 
that had them.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  At the outset, the 
Board notes that, as will be discussed in detail below, 
earlier effective date claims, such as the ones now before 
the Board, generally involve a determination as to when a 
claim was received or when entitlement to certain benefits 
arose.  As such, the evidence to review is already of record.  
Nonetheless, the record reflects that the relevant evidence 
in this case has been developed to the extent possible.  All 
referenced VA outpatient treatment records have been 
requested, and all available records have been obtained.  In 
June 2002, the veteran testified at a hearing before a 
hearing officer.  The RO has regularly undertaken efforts to 
assist him throughout the claims process by obtaining 
evidence necessary to substantiate his claim, to include 
affording him comprehensive VA examinations, all of which 
have been associated with the claim file.  Neither the 
veteran nor his representative has identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  The Board does not know of 
any additional relevant evidence, which is available.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and that VA 
has fulfilled its obligation to assist him in the development 
of the relevant evidence.  

The Board is aware of the recent holding in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004); however, 
satisfying the holding in Pelegrini would require the Board 
to dismiss every case that did not absolutely meet these 
strict standards.  Such an action would render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, strictly following Pelegrini would require 
that the entire rating process be reinitiated from the very 
beginning.  This would cause undue hardship on many veterans, 
who, but for the timeliness aspect of Pelegrini, have been 
provided the assistance and notice guaranteed by VCAA.  In 
the present case, the claimant has sufficient notice of the 
type of information needed to support said claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, has been satisfied with respect to said issue on 
appeal.  Accordingly, appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application therefore.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2003).  There is an exception in that the effective date may 
be the earliest date as of which it is ascertainable that an 
increase in disability has occurred, provided that the 
application therefore is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2003).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).  

Except as provided in 38 C.F.R. § 3.652, where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of the 1-year period, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, pension or 
disability compensation based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158(a) (2003).

In November 1981, service connection was granted for 
residuals of fracture of the right tibia and fibula and left 
elbow injury and noncompensable evaluations were assigned 
respectively.  A 10 percent rating was assigned for multiple 
noncompensable disabilities under 38 C.F.R. § 3.324.  

In March 1985, the RO discontinued the payment of VA 
disability compensation benefits effective July 1, 1985, 
because the veteran's service connected disabilities were not 
shown to present any problems relating to his employment 
based on VA examination dated in February 1985.  At the time 
of the examination, the veteran was employed as a supervisor 
for a lawn service and had lost no time from work during the 
prior 12 months.  

On July 21, 1986, the RO received a statement from the 
veteran relating that his 10 percent had been discontinued 
and that his right leg was "giving him lots of trouble."  
He requested an appointment with the VA.

In an August 26, 1986, the RO solicited evidence to support 
the veteran's claim.  There was no response from the veteran.  

Received on June 13, 1997 was the veteran claim for an 
increased rating.  In support of his claim, he submitted VA 
outpatient treatment records dated in December 1994 and June 
1995 which showed treatment for complaints of right lower 
extremity pain and left elbow pain.  

Also of record are private treatment reports dated from 1995 
to 1997 which reflect that the veteran was seen for a number 
of ailments, primarily back pain, with few references to 
right leg and left elbow.  

In a November 1997 rating decision, the noncompensable 
evaluations were continued.  However the 10 percent rating 
under 38 C.F.R. § 3.324 was restored on the basis of the 
August 1997 VA examination that showed the service-connected 
disability materially interfered with the veteran's 
occupation in landscaping and lawn maintenance.  

In a rating decision dated in January 1999, separate 10 
percent evaluations were assigned for residuals of a left 
elbow injury, and for residuals of a fracture of the right 
tibia and fibula.  The awards were based on a March 1998 
private treatment report, which showed painful motion and 
slight disability of the right lower extremity.  The RO 
assigned an effective date of June 13, 1997, the date of 
claim. 

In a statement received by the RO in March 2000 the veteran 
requested retroactive compensation.  

In June 2000, the RO denied earlier effective dates for the 
veteran's service-connected right leg and left elbow.  The RO 
referred to the July 1986 claim for increase as well as VA's 
response in August 1986 asking him to furnish evidence of an 
increase in severity of his service-connected disabilities.  
VA took no further action because veteran failed to furnish 
the requested information and considered the claim abandoned.  

During a personal hearing in June 2002 the veteran testified 
that in 1986 he filed a claim for increase as a result of the 
discontinued 10 percent in 1985.  He testified that he 
received the RO's August 1986 request to submit additional 
evidence, but at that time he thought he had done all he was 
supposed to.  The veteran testified that he would be 
satisfied with an effective date of 1994 since he has not 
been able to locate treatment records prior to that time.  At 
the hearing, the veteran supplied the names of the VA 
facilities where he received treatment.  

The RO attempted to secure these records with limited 
success.  Much of the information received duplicated that 
already of record.  However VA progress notes dated from 1997 
and 1998 were received.  These records show that the veteran 
was seen for continued right leg and left elbow complaints.  

The law is quite specific regarding effective dates, and for 
the most part, effective dates are governed by the date of 
receipt of the claim.  Accordingly, for the reasons discussed 
in this decision, entitlement to an effective date earlier 
than June 13 1997, for the assignment of compensable 
disability evaluations for the veteran's right leg and left 
elbow are not warranted.

Currently, the veteran claims that he should be granted an 
earlier effective date for the assignment of compensable 
evaluations at least to July 1986 when he filed an original 
claim for increased benefits.  

The Board notes that in July 1986, the veteran requested a 
new examination for his service-connected disabilities, and 
indicated that they had become worse.  In effect, he filed a 
claim for increased evaluations for his right leg and left 
elbow disabilities.  However, the veteran never responded to 
the RO's letter of August 1986.  Therefore, the Board finds 
the veteran's claim for increased benefits was abandoned one 
year after he submitted the claim, when he did not furnish 
the evidence which had been requested by the RO.  See 38 
C.F.R. § 3.158.

On June 13, 1997, the RO received a formal claim from the 
veteran that his disabilities had worsened and that he 
desired increased evaluations.  The Board has thus determined 
June 13, 1997 to be the date of receipt of the claim.

As the current 10 percent evaluations have an effective date 
of June 13, 1997, the date of receipt of the claim, the 
potential in this case for an earlier effective date must be 
based on when the increase in disability occurred, as 
factually ascertainable by the competent evidence.

Even assuming that the veteran could present evidence in 
support of his claim that he was entitled to compensable 
evaluations in 1994, an effective date of 1994 could not now 
be assigned under current regulations, since such a date 
would be more than one year prior to the June 13, 1997 date 
of receipt of his claim for increase.  However, as the 
effective date could potentially be up to one year prior to 
June 13, 1997, pursuant to the regulations described above, 
the Board shall analyze whether there is evidence of record 
indicating that the veteran's right leg and left elbow were 
compensably disabling at any time within one year prior to 
the RO's receipt of his claim for an increased rating on June 
13, 1997.

In reviewing the record prior to June 13 1997, the Board 
finds that it was not factually ascertainable for the one-
year period prior to June 13, 1997 that an increase in the 
veteran's disabilities had occurred.  There are no medical 
records dated during the time period from June 1996 to June 
1997.  Rather, almost all of the medical evidence in this 
case pertains to the veteran's conditions prior to June 1996 
and after June 1997.  Thus the Board finds that there is no 
relevant medical evidence for this period of time that shows 
that the veteran's disabilities were compensable earlier than 
June 1997.  

Accordingly, the Board finds no basis to assign an earlier 
effective date for the compensable evaluations for residuals 
of right leg tibia and fibula fracture or residuals of a left 
elbow injury.  After a careful review of the evidence of 
record, the Board is of the opinion that a preponderance of 
the evidence is against the veteran's claim for an earlier 
effective date and the doctrine of resolving doubt in the 
veteran's behalf is not for application.  38 U.S.C.A. §§ 
5101(a), 5107 (West 2002).


ORDER

Entitlement to an earlier effective date prior to June 13, 
1997 for a compensable evaluation for residuals of fracture 
of the right tibia and fibula is denied.

Entitlement to an earlier effective date prior to June 13, 
1997 for a compensable evaluation for residuals of left elbow 
injury is denied.


REMAND

For the reasons discussed below, the Board finds that further 
development must be completed before proceeding with the 
disposition of this appeal.  

As stated previously in a January 1999 rating decision, the 
RO increased the ratings for the veteran's right leg and left 
elbow disabilities to 10 percent.  However, the issues of 
entitlement to ratings higher than 10 percent for both 
disabilities remain before the Board.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  It also includes new notification provisions.  
38 C.F.R. § 3.159 (2003).  

In this case, none of the RO's post November 2000 
correspondence to the veteran fully addresses the VCAA notice 
and duty to assist provisions as they pertain to the 
increased rating claims currently on appeal, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the VA to explain what 
evidence will be obtained by whom.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans et. al v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Based on 
these decisions, the Board cannot rectify this problem.

With respect to his service-connected right leg and left 
elbow disabilities, the veteran contends that they are more 
disabling than the current 10 percent evaluations reflect.  
The Board notes that the most recent examination was 
conducted in August 1997.  

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers, that have treated him for 
his right leg and left elbow since 1998.  
He should be requested to sign the 
appropriate releases.  Thereafter, the RO 
should attempt to obtain those records 
for association with the claims folder.  
If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file, and the veteran should be so 
notified.  

3.  Thereafter, the veteran should be 
referred for a VA orthopedic examination 
to determine the nature and severity of 
his right leg and left elbow 
disabilities.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner should describe 
in detail all symptoms reasonably 
attributable to each service-connected 
disability and its current severity.  

The examiner should conduct thorough 
orthopedic and neurologic examinations of 
the right leg and left elbow and provide 
a diagnosis of any pathology found.  In 
examining the disabilities the examiner 
should indicate the range of motion 
expressed in degrees for each disability, 
including the specific limitation of 
motion due to pain, and state the normal 
range of motion.  

With respect to the right leg the 
examiner should indicate whether there is 
malunion, nonunion or instability as 
residuals of the right tibia and fibula 
fracture.  If either malunion, recurrent 
subluxation or lateral instability is 
found, the examiner should indicate 
whether such symptoms are best described 
as slight, moderate, or severe.  The 
examiner should also indicate whether the 
veteran has loose motion of the right 
knee requiring use of a brace as a 
residual of the right leg tibia and 
fibula fracture.  

With respect to the left elbow, the 
examiner should also indicate whether 
there is marked cubitus varus or cubitus 
valgus deformity with ununited fracture 
of the head of the radius or other 
impairment involving the ulna or radius.  

The examiner should then set forth the 
extent of any functional loss present in 
the veteran's the right leg and left 
elbow due to weakened movement, excess 
fatigability, incoordination, or pain on 
use.  The examiner should also describe 
the level of pain experienced by the 
veteran and state whether any pain 
claimed by him is supported by adequate 
pathology and is evidenced by his visible 
behavior.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
service-connected right leg and left 
elbow has upon veteran's daily 
activities.  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected disability should be described 
in adequate detail.  

Any additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  The 
examiner should describe in adequate 
detail neurologic symptoms, if any, 
involving the right leg and left elbow 
reasonably attributable to the service-
connected residuals (versus other 
causes).  The conclusions of the examiner 
should reflect review of the claims 
folder, and the discussion of pertinent 
evidence.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims in 
light of all pertinent evidence and legal 
authority.

6.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case to and allow them a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent including Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004). 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



